ORDER

Movant, Edward M. Steutermann, requests permission to resign from the Kentucky Bar Association and to surrender his license to practice law in the Commonwealth for a period of two years. The KBA has no objection.
Movant has been charged by the Inquiry Tribunal with five counts of professional misconduct in violation of SCR 3.130-1.3 and 8.3(c). Specifically, in January of 1992, the movant agreed to represent two clients for the preparation and filing of a patent application with the U.S. patent office. Almost a year passed, but the attorney failed to file the application. He is charged with failing to act with reasonable diligence in representing his clients, under SCR 3.130-1.3. After inquiry by his clients, in November of 1992, movant provided them with a false serial number which he claimed was for the filed patent application. This serial number was not related to the patent application of his clients, as no application had ever been filed by this attorney. Movant has been charged with violating SCR 3.130-8.3(c), engaging in “conduct involving dishonesty, fraud, deceit or misrepresentation.” Movant has admitted this activity.
In December 1992, movant contacted his clients and informed them that their patent application had been rejected. He then faxed a forged or fabricated patent rejection document to his clients. Movant has also admitted to the activity underlying this second violation of SCR 3.130-8.3(c).
Movant has also been charged with violations of SCR 3.130-1.3 and 8.3(c) concerning conduct "with another client in 1991. In that instance, he solicited and received $675.00 from his client for payment of a maintenance fee on a different patent. However, movant allegedly did not forward the maintenance check to the U.S. Patent Office.
This Court finds that, by his own admission, movant has engaged in fraudulent and deceitful activities, twice violating SCR 3.130-8.3(c). Pursuant to SCR 3.480(3), mov-ant is hereby permitted to resign from the KBA under terms of a two-year suspension. Movant shall abide by all rules and regulations governing such resignation, including, but not limited to, prohibition from practicing law in the Commonwealth of Kentucky for two years, paying any costs associated with his disciplinary proceeding, in accordance *779with SCR 3.450, and notifying all current clients in compliance with SCR 3.390.
ENTERED: December 22, 1994.
/s/ Robert F. Stephens
Chief Justice